             Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



JOSEPH B. KERRISSEY, III AND JDHE
HOLDINGS, LLC,

                  Plaintiffs,

v.                                                     CIVIL ACTION NO.

WILLIAM BRUCE, DAVID DELOURY,
JAMES P. MITCHELL, and GARY W.
CRUICKSHANK,

                  Defendants.



                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1334, 1441, and 1446, and Rule 81.1 of the Local Rules for the

United States District Court for the District of Massachusetts, the Defendant, James P. Mitchell

(the “Defendant” or “Mitchell”), through undersigned counsel, submits this Notice of Removal

in the above-captioned action. As grounds therefore, the Defendant states as follows:

       1.      The Plaintiffs, Joseph B. Kerrissey, III and JDHE Holdings, LLC (the

“Plaintiffs”), filed a Complaint against defendants Williams Bruce and David Delory in the

Superior Court Department of the Trial Court of the Commonwealth, Plymouth County, on or

around December 26, 2019, in a suit captioned Joseph B. Kerrissey, III and JDHE Holdings,

LLC v. William Bruce and David Delory, Civil Action No. 1983CV01376 (the “State Court

Action”). See Complaint filed December 26, 2019, attached hereto as Exhibit 1.

       2.      On January 22, 2019, Plaintiffs’ Joseph Kerrissey, III, JDHE Holding, LLC.'s

Motion for Joinder of Parties Defendant (“Joinder Motion”) was filed with the Court, seeking to

join Gary W. Cruickshank (“Cruickshank”) and Mitchell as defendants to the actions. Both
              Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 2 of 6




Cruickshank and Mitchell opposed the Joinder Motion. The Joinder Motion was heard before by

Judge Thomas F. McGuire, Jr. on April 6, 2021 and taken under advisement. On July 2, 2021,

the Court issued a decision allowing the motion, stating “The Court takes no position at this time

regarding the prospective defenses”. See Docket (as of August 4, 2021), attached hereto was

Exhibit 2 (“07/02/2021 Endorsement on Motion for joinder of parties defendant (#16.0):

ALLOWED The Court takes no position at this time regarding the prospective defenses”);

Mitchell Motion Package for Motion to Amend, attached hereto as Exhibit 3; Order on Motion to

Amend, attached hereto as Exhibit 7.

        2.      The Amended Complaint was served on Mitchell on July 19, 2021. See Email,

attached as Exhibit 9.

        3.      Since the filing of the Amended Complaint, Mitchell has not received any other

pleadings or orders in the State Court Action and Mitchell is not aware of any further pleadings

filed in the State Court Action since he has been added to the case as a party.1

        4.      In the Amended Complaint, the Plaintiffs allege misconduct with respect to the

filing of a petition for involuntary bankruptcy against the Plaintiffs. See Amended Complaint at

Intro. The Plaintiffs assert one count against Mitchell for “Civil Conspiracy for Abuse of

Process”. Id. at ¶¶ 93-95. The Plaintiffs contend that Mitchell (and Cruickshank) “actively

joined in Bruce’s plain to commence involuntary bankruptcy proceedings against [the Plaintiffs],

for the ulterior or illegitimate purpose of eliminating Kerrissey’s interest in the Sagamore

Place project, avoiding his obligation to pay JKLLC and otherwise promoting his

interest at the expense of Kerrissey, his family and his companies.” Id. at ¶ 93.




1
  The case against the other defendants has been pending since 2019. Accordingly, the docket reflects that
numerous pleadings have been filed overall in the case prior to the addition of Mitchell.

                                                    2
                 Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 3 of 6




           5.      The Plaintiffs’ claim against Mitchell relate to alleged conduct of Mitchell in

relation to a bankruptcy proceeding, which arises under federal law (title 11) and is thus subject

to removal under 28 U.S.C. § 1334(b). See 28 U.S.C. § 1334(b) (“the district courts shall have

original but not exclusive jurisdiction of all civil proceedings arising under title 11, or arising in

or related to cases under title 11”); Baker v. Simpson, 613 F.3d 346, 351 (2d Cir. 2010)

(“malpractice and other claims was an ‘essential part of administering the estate and therefore

implicated the bankruptcy court's ‘core jurisdiction’” as the claims against an attorney arising out

of a bankruptcy petition “would have no existence outside of the bankruptcy.”) This is because

the “bankruptcy court has the ability to review the conduct of attorneys, … in a proceeding

pursuant to Title 11.” Baker, 613 F.3d at 351.

           6.      Removal of this action from state court is therefore appropriate pursuant to 28

U.S.C. § 1334 because it is a “civil proceedings arising under title 11, or arising in or related to

cases under title 11.” 28 U.S.C. § 1334(b).

           8.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely. It is filed

within thirty days of the Defendant’s receipt of process.

           9.      Plymouth Superior Court is located within this Court’s District. Thus, venue is

proper in this Court because it is the “district and division embracing the place where such action

is pending.” 28 U.S.C. § 1441(a).

           10.     In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this Notice

of Removal will be given to all parties to this suit and will be filed with the Clerk of Plymouth

Superior Court following the filing of this Notice of Removal.2




2
    Defendants David Deloury and Angus Bruce have consented to the removal of this action.

                                                         3
                   Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 4 of 6




           11.       A copy of the Complaint and all other pleadings and orders served upon Mitchell

in the State Court Action are being filed with this Court as the following exhibits to this Notice

of Removal:

                     i.       Complaint – Exhibit 1

                     ii.      The Docket – Exhibit 2

                     iii.     Mitchell Motion Package to Amend the Complaint- Exhibit 3

                     iv.      Cruickshank Motion Package to Amend the Complaint- Exhibit 43

                     v.       Motion Package to Strike Reply- Exhibit 5

                     vi.      Order allowing Motion to Strike Reply- Exhibit 6

                     vii.     Order allowing Motion to Amend the Complaint- Exhibit 7

                     viii.    Amended Complaint- Exhibit 8

           12.       Pursuant to 28 U.S.C. § 1446(a) and (c) and Local Rule 81.1, within 30 days of

filing this Notice of Removal, the Defendant will ensure filing with this Court copies of all

records and proceedings served upon Mitchell in the State Court Action.

           13.       This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure as required by 28 U.S.C. § 1446(a).

           14.       In submitting this Notice of Removal, the Defendant reserves all defenses to this

action.

           For the foregoing reasons, the Defendant hereby removes this action from Plymouth

Superior Court to the United States District Court for the District of Massachusetts, pursuant to

28 U.S.C. §§ 1334, 1441, and 1446, and Rule 81.1 of the Local Rules for the United States

District Court for the District of Massachusetts.



3
    Cruickshank also filed an assented to motion to file a late reply.

                                                              4
            Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 5 of 6




                                           JAMES MITCHELL, ESQ.,

                                           By his attorneys,




                                           ____________________________________
                                           Timothy O. Egan, (BBO # 637992)
                                           Kristyn M. Kelley (BBO #693787)
                                           Peabody & Arnold, LLP
                                           Federal Reserve Plaza
                                           600 Atlantic Avenue
                                           Boston, MA 02110-2261
                                           Telephone: (617) 951-2010
                                           tegan@peabodyarnold.com
                                           kkelley@peabodyarnold.com


Dated: August 5, 2021




                                       5
                Case 1:21-cv-11277 Document 1 Filed 08/05/21 Page 6 of 6




                                     CERTIFICATE OF SERVICE

        I, Kristyn M. Kelley, hereby certify that on this 5th day of August, 2021, I served a copy
of the foregoing document via email upon:

                   Robert L. Hamer, Esq.                             Charles S. Kelly, Esq.
                 75 State Street, First Floor                          The Lincoln Bldg
                     Boston, MA 02109                           160 Old Derby Street Suite 107
               rhamer@hamerlawboston.com                            Hingham, MA 02043
                                                                 cskelly@ledgewoodlaw.com

                   Seth M. Pasakarnis, Esq.                     Jonathan P. Whitcomb, Esq.
                   Daniel D. Johnson, Esq.                           Christina M. Volpe
                   Hinckley, Allen & Snyder              Diserio Martin O’Connor & Castiglioni LLP
                         28 State St.                           c/o Gesmer Updegrove LLP
                     Boston, MA 02109                                 40 Broad Street
               spasakarnis@hinckleyallen.com                        Boston, MA 02109
                djohnson@hinckleyallen.com                        JWhitcomb@dmoc.com
                                                                    CVolpe@dmoc.com




                                                     ___________________________
                                                     Kristyn M. Kelley
1950862_1
14926-205991




                                                 6
